Exhibit 99.1 Apple Hospitality REIT, Inc. Acquires Three Hotels Richmond, VA – July 16, 2015 – Apple Hospitality REIT, Inc. (NYSE: APLE) (“Apple Hospitality” or the “Company”) today announced that it recently completed the acquisition of three hotels:a Hampton Inn® in Ft. Lauderdale, FL; a Hampton Inn® in Cypress, CA; and a SpringHill Suites® by Marriott® in Burbank, CA. The Company closed on the acquisition of the 156-room Hampton Inn® in the Las Olas area of downtown Ft. Lauderdale, FL, on June 23, 2015, for a purchase price of approximately $23 million. The property, convenient to Port Everglades and the Ft. Lauderdale-Hollywood International Airport, is located in the heart of downtown Ft. Lauderdale near multiple guest attractions and amenities. Effective June 29, 2015, the Company acquired a 110-room Hampton Inn® in Cypress, CA, for approximately $20 million. The property is located two miles from downtown Cypress, convenient to a variety of national and international corporate headquarters and less than seven miles from Disneyland® Park. The Company also purchased a new 170-room SpringHill Suites® by Marriott® in Burbank, CA, effective July 13, 2015, for a purchase price of approximately $60 million. The boutique-style hotel is located within walking distance of downtown Burbank and convenient to the numerous attractions in the Hollywood area. About Apple Hospitality REIT, Inc. Apple Hospitality REIT, Inc. (NYSE: APLE) is a publicly traded real estate investment trust (REIT) that owns one of the largest portfolios of upscale, select service hotels in the United States. As of June 30, 2015, the Company’s portfolio consisted of 174 hotels, with 22,177 guestrooms, diversified across the Hilton® and Marriott® families of brands with locations in urban, high-end suburban and developing markets across 32 states. For more information, please visit www.applehospitalityreit.com. Forward-Looking Statements Disclaimer Certain statements contained in this press release other than historical facts may be considered forward-looking statements. These forward-looking statements are predictions and generally can be identified by use of statements that include phrases such as “may,” “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project,” “target,” “goal,” “plan,” “should,” “will,” “predict,” “potential,” and similar expressions that convey the uncertainty of future events or outcomes.Such statements, involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of Apple Hospitality to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, but are not limited to, the ability of Apple Hospitality to effectively acquire and dispose of properties; the ability of Apple Hospitality to implement its operating strategy; changes in general political, economic and competitive conditions and specific market conditions; adverse changes in the real estate and real estate capital markets; financing risks; the outcome of current and future litigation; regulatory proceedings or inquiries; and changes in laws or regulations or interpretations of current laws and regulations that impact Apple Hospitality’s business, assets or classification as a real estate investment trust.Although Apple Hospitality believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements included in this press release will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by Apple Hospitality or any other person that the results or conditions described in such statements or the objectives and plans of Apple Hospitality will be achieved.In addition, Apple Hospitality’s qualification as a real estate investment trust involves the application of highly technical and complex provisions of the Internal Revenue Code.Readers should carefully review Apple Hospitality’s financial statements and the notes thereto, as well as the risk factors described in Apple Hospitality’s filings with the Securities and Exchange Commission, including, but not limited to, in the section entitled “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 and Quarterly Report on Form 10-Q for the quarter ended March 31, 2015.Any forward-looking statement that Apple Hospitality makes speaks only as of the date of this press release.Apple Hospitality undertakes no obligation to publicly update or revise any forward-looking statements or cautionary factors, as a result of new information, future events, or otherwise, except as required by law. Contact: Apple Hospitality REIT, Inc. Kelly Clarke, Director of Investor Services 804‐727‐6321 kclarke@applereit.com
